DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 02 March 2021, with respect to claims 1-9, 11-14, and 21 have been fully considered and are persuasive.  The rejection of claims 1-9, 11-14, and 21 has been withdrawn. 
Allowable Subject Matter
Claims 1-9, 11-14, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding intendent claim 1, the closest prior art are O’Connell, Tursi, and Alletto, but none of the references teach the claimed limitation “at least two of the second set of segments have different lengths than adjacent ones of the first, second, third and fourth segments of the mattress such that third and fourth transition points are created in the second mattress and these third and fourth transition points are at different locations along the longitudinal axis as compared to the first and second transition points”. While the combination of O’Connell and Tursi teach a multilayered mattress with offset transition points and Alletto teaches that two mattresses may be placed next to each other, Alletto fails to teach that the two mattresses are different with each mattress’s transition points offset not only from the vertical layers within the individual mattress, but also offset horizontally between the two individual mattresses as claimed (see Applicant Figs. 7-9 for illustration). It would not have been obvious to modify any of these references because there is no teaching or suggestion in the prior art to modify O’Connell to result in the structure as claimed. Further, O’Connell, Tursi, and Alletto fail to cure the deficiencies of O’Connell.
Regarding independent claim 12, the closest prior art are O’Connell, Tursi, and Alletto, but none of the references teach the claimed limitation “and the first transition point is at a different location along the longitudinal axis than the third transition point or the second transition point is at a different location along the longitudinal axis than the fourth transition point or the first, second, third and fourth transition points are all located at different locations along the longitudinal axis”. While the combination of O’Connell and Tursi teach a multilayered mattress with offset transition points and Alletto teaches that two mattresses may be placed next to each other, Alletto fails to teach that the two mattresses are different with each mattress’s transition points offset not only from the vertical layers within the individual mattress, but also offset horizontally between the two individual mattresses as claimed (see Applicant Figs. 7-9 for illustration). It would not have been obvious to modify any of these references because there is no teaching or suggestion in the prior art to modify O’Connell to result in the structure as claimed. Further, O’Connell, Tursi, and Alletto fail to cure the deficiencies of O’Connell.
 Claims 2-9, 11, 13-14, and 21 are allowable because they are dependent on claims 1 or 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/19/2021